DETAILED ACTION
This Office Action is Non-Final in view of the new grounds of rejections of claims 1, 7 and 12.
Response to Amendment
Claims 1-12 are pending.
Response to Arguments
Applicant’s arguments filed 01/25/2021 have been fully considered.
Regarding the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Bonicatto (US20180352310A1), Applicant argues on page 6 Bonicatto  fails to teach “the communication module transmits the state information to the server via the base station when the device is powered-off."
Applicant’s arguments are not persuasive. Bonicatto discloses in para [0023] communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery. Therefore Bonicatto discloses the limitation above of claim 1.
As to any argument not specifically addressed, they are the same as those discussed above.
Claim Objections
Claim 7 is objected to because of the claim recites “a battery that supplies power for operating the communication module, to the communication module, wherein the communication module transmits the state information to the server via the base station when the device is powered-off.” It seems that the “to the communication module” is redundant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 5, 7-8 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonicatto (US20180352310A1).
Regarding claim 1, Bonicatto discloses a device management system, comprising (Fig 1 and para [0051] show a command center 104 which is operated on behalf of the utility power company):
a server communicatively connected to a network (para [0008-0009, 0012] shows the computer server communicates with each of the plurality of communication devices (e.g., cellular-enabled appliances) via the broadband communication network); 
a base station for long-distance wireless communication that is communicatively connected to the network (para [0027] shows the network includes base stations); and 
a device that is communicatively connected to the base station and transmits state information indicating a state of the device to the server via the base station (para [0008] shows the computer server receives operating status information from each of the wireless communication devices at expected times via the base station) , wherein
the device includes:
a communication module for carrying out the long-distance wireless communication with the base station (para [0008, 0027, 0051] shows the cellular-enabled appliances include interface circuitry for communications with the base station); and
a battery that supplies power to the communication module for operating the communication module, and the communication module transmits the state information to the server via the base station when the device is powered-off (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows for example, an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery.)
 
Regarding claim 2, Bonicatto as applied to claim 1 discloses wherein the communication module transmits the state information to the server via the base station when the device is powered-off using the power supplied by the battery (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery.)

Regarding claim 5, Bonicatto as applied to claim 1 discloses:
the state information includes a power state indicating whether the device is energized or not (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage.)
Regarding claim 7, Bonicatto discloses a device, comprising (Fig 1 and para [0008] show a communication device (e.g., cellular-enabled appliance)  
a communication module communicatively connected to a base station for long-distance wireless communication (para [0008, 0027] shows the communication device (e.g., cellular-enabled appliances) is connected to a base station via the broadband communication network), 
the communication module configured to transmit state information indicating a state of the device to a server via the base station (para [0008] shows the computer server receives operating status information from each of the wireless communication devices at expected times via the base station), 
the server communicatively connected to the base station via a network (para [0009, 0027] shows the computer server is connected to the base station via a cellular network); and
a battery that supplies power for operating the communication module, to the communication module, wherein the communication module transmits the state information to the server via the base station when the device is powered-off (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows for example, an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery.)

Regarding claim 8, Bonicatto as applied to claim 7 discloses: wherein the communication module transmits the state information to the server via the base station when the device is powered-off using the power supplied by the battery (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery.)

Regarding claim 11, Bonicatto as applied to claim 7 discloses:
the state information includes a power state indicating whether the device is energized or not (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage.)

Regarding claim 12, Bonicatto discloses a device management method executed in a device management system including (Fig 1 and para [0004, 0052] shows the command center 104 of a management system)
a server communicatively connected to a network (para [0008-0009, 0012] shows the computer server communicates with each of the plurality of communication devices (e.g., cellular-enabled appliances) via the broadband communication network), 
a base station for long-distance wireless communication that is communicatively connected to the network (para [0027] shows the network includes base stations), and 
a device communicatively connected to the base station (para [0008, 0027] shows the communication device (e.g., cellular-enabled appliances) connected to a base station), 
the device management method comprising: 
transmitting state information indicating a state of the device to the server via the base station, wherein the device includes: 
a communication module for carrying out the long-distance wireless communication with the base station (para [0008] shows the computer server receives operating status information from each of the wireless communication devices at expected times via the base station); 
 a battery that supplies power to the communication module for operating the communication module, and the communication module transmits the state information to the server via the base station when the device is powered-off (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0034] shows for example, an owner of a home may shut off power for a period of time while they go on vacation, and as such, the wireless communication device may be configured to communicate with the service provider at a lesser frequency during the vacation period using the back-up battery.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonicatto in view of Takehara et al. (US20130020871A1).
Regarding claims 3 and 9, Bonicatto as applied to claims 2 and 8 discloses the device further includes: 
a controller that controls operation of the device when the device is powered-on (para [0031] shows when the device is powered-on, the interrupt alerts the computer processor (or operative logic circuitry) of the communication device that a high-priority condition has occurred and the event must be addressed promptly), and 
when the device is powered-off, the communication module reads the control state, and transmits the control state read to the server via the base station, as the state information (para [0023] shows such communications devices equipped with a battery acting as a back-up (alternative) power supply to send a special message to the computer server to indicate a possible power outage; para [0033] shows for example, a house may turn power off during working hours and therefore communicate with the service provider on a set schedule only outside of working hours.)
Bonicatto fails to teach:
a storage that sequentially stores a control state indicating control carried out by the controller.
However, Takehara discloses:
a storage that sequentially stores a control state indicating control carried out by the controller ([Abstract] and para [0045] show each electrical appliance includes a functional unit having plural operation states with different power consumption, a control instruction storage unit storing plural control instructions for changing the operation state as in Table 1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bonicatto with the teaching of Takehara in order to configure the appliance operation state to high, middle or low level (Takehara; para [0060]).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonicatto in view of Kato (US20180288093A1).
Regarding claims 4 and 10, Bonicatto as applied to claims 1 and 8 fails to teach the base station is a low power, wide area (LPWA) base station, and the communication module is an LPWA communication module. 
However, Kato discloses the base station is a low power, wide area (LPWA) base station, and the communication module is an LPWA communication module (Fig 1 and para [0034] shows a sensor management system 1, a server device 3, a LPWA base station 4 are connected to each other.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bonicatto with the teaching of Kato in order to use standardized communication technologies in the IoT field (Kato; para [0042]).

Regarding claim 6, Bonicatto as applied to claim 1 discloses:
the server receives the state information from the device (para [0008] shows the computer server receives operating status information from each of the wireless communication devices at expected times via the base station.) 
Bonicatto fails to teach the server:
generates notification information in accordance with the state information received, and transmits the notification information generated to the device.  
However, Kato discloses:
the server generates notification information in accordance with the state information received, and transmits the notification information generated to the device (para [0005] shows the gateway device receives data from sensor devices; para [0075] shows the control unit 21 of the gateway notifies the sensor device 6 of the communication method that should be set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Bonicatto with the teaching of Kato in order to use standardized communication technologies in the IoT field (Kato; para [0041]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN DOAN/Primary Examiner, Art Unit 2442